Title: To Thomas Jefferson from Samuel Barnard, 12 February 1824
From: Barnard, Samuel
To: Jefferson, Thomas

Sir,  Washington. Feby 12. 1824Having come down into this District to pay a Visit to my Brother, I brought with me the Manuscript of a Polyglott-Grammar which I began to compile at first, as a source of Amusement in my leisure hours, but which I afterwards thought of offering to the Consideration of those skilled in languages in Philadelphia. And tho’ when I offered it to their Notice it was not in a State fit for requesting a formal Recommendation; yet as the general Plan was sketched out & the different component parts nearly filled up, I was gratified at receiving an uniform Testimony as to the prospect of its Utility, & determined on preparing it for more public Inspection. It has been laid before the present president, who has been pleased to express his Wish to give it his patronage, & also that he might be considered as a subscriber to it; & having thus obtained his signature & that of Dr Everitt, my friend Mr Peshy Thompson of this City immediately engaged to take 50 Copies—Under these Auspices, I have this Day issued my prospectus, which I beg to enclose for your Consideration, intending now to return to my family—As, I believe my Brother has formerly mentioned my Name, in some Correspondence with you, & as I understand a College is erecting near you which is expected soon to be in Operation I embrace the present as a favorable Opportunity of addressing You, thinking perhaps that my proposed publication may not be found unsuitable (when it gets known) as a Class-Book But on the Merits of such a Work, others must judge; & I concieve that a Country rising fast into Importance, in a political point of View, as presenting the only effectual Barrier to the further Spread of Tyranny & Usurpation, will always be ready to hold out the hand to Works embracing that Department of science which treats of the mode which rational Beings have adopted, in making known their Ideas to one another.I have some thoughts of locating myself in Philadelphia in the Spring but the place of my Residence must be fixed by what appears best likely to answer the desired End viz the Support of my Wife & my family, & if in bringing into Operation the projected College in your Neighbourhood any Occasion should be found for the Exertion of my Talents, I shall be happy to shew myself faithful to the Trust reposed in me, & aware of my Obligations to my friends & patrons, I shall feel obliged by your Correspondence addressed to me at New Castle, Delaware, & am sir Very Respectly YoursSam Barnard